                 Case 3:20-cv-01154-HZ      Document 26   Filed 02/09/21         Page 1 of 6




     Steven A. Kraemer, OSB No. 882476
     E-mail: skraemer@cisoregon.org
     David C. Lewis, OSB No. 953348
     E-mail: dlewis@cisoregon.org
     Lauren E. Nweze, OSB No. 145218
     E-mail: lweze@cisoregon.org
     KRAEMER & LEWIS
     P.O. Box 1469
     Lake Oswego, OR 97035
     Telephone: (503)763-3875
     Facsimile: (503) 763-3901
     Of Attorneys for Defendants Columbia County,
     Butch Guess, David Peabody, Shawn McQuiddy
     and Brian Pixley




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

     MISTY FOX, an individual,
                                                    No. 3:20-cv-1154-HZ
                     Plaintiff,

            v.                                      DEFENDANTS COLUMBIA COUNTY,
                                                    BUTCH GUESS, DAVID PEABODY,
     COLUMBIA COUNTY, a political                   SHAWN MCQUIDDY AND BRIAN
     subdivision of the state of Oregon, TCB        PIXLEY’S ANSWER AND
     SECURITY SERVICES,                             AFFIRMATIVE DEFENSES TO
     INCORPORATED, an Oregon domestic               PLAINTIFF’S COMPLAINT
     corporation, BUTCH GUESS, an individual,
     DAVID PEABODY, in his official and             Demand for Jury Trial
     individual capacities, SHAWN MCQUIDDY,
     in his individual and official capacities,
     BRIAN PIXLEY, in his official and
     individual capacities,

                     Defendants.




Page 1 -   COLUMBIA COUNTY DEFENDANTS’                                   KRAEMER & LEWIS
                                                                           Not a Partnership
           ANSWER AND AFFIRMATIVE                           Employees of CIS (Citycounty Insurance Services)
           DEFENSES TO PLAINTIFF’S                                           P.O. Box 1469
                                                                        Lake Oswego, OR 97035
           COMPLAINT                                                   Telephone: (503) 763-3875
                                                                       Facsimile: (503) 763-3901
               Case 3:20-cv-01154-HZ            Document 26     Filed 02/09/21         Page 2 of 6




             Defendants Columbia County, Butch Guess, David Peabody, Shawn McQuiddy, and Brian

     Pixley (hereinafter “Columbia County Defendants”) deny each and every allegation of plaintiff’s

     Complaint, as except as expressly admitted in this Answer.

                                                      1.

             Columbia County Defendants admit jurisdiction and venue are proper based on the facts

     alleged in the Complaint and that, so long as the federal claims remain, this court has supplemental

     jurisdiction.

                                                      2.

             Admit defendant Columbia County is a political subdivision of the State of Oregon; that

     defendant David Peabody was employed by Columbia County and was all times acting within the

     course and scope of his employment and under color of law; that defendant Shawn McQuiddy was

     employed by Columbia County and was at all times acting in the course and scope of his

     employment and under color of law; that defendant Brian Pixley was employed by Columbia

     County, and was at all times acting within the course and scope of his employment and under color

     of law; that defendant Butch Guess was a volunteer appointed to the Columbia County Fair Board

     by Columbia County and was acting within the course and scope of his volunteer position at all

     material times alleged in the Complaint.

                                                      3.
             Admit that defendant Columbia County duly appointed the Columbia County Fair Board;

     that the Fair Board operates and manages the Columbia County Fair and the fairground property;

     and that the fairground property is owned by defendant Columbia County.

                                                      4.

             Admit that defendant TCB Security Services Inc. was an independent contractor who

     contracted with defendant Columbia County, through the Fair Board, to provide security services at

     the Columbia County Fair at all material times alleged in the Complaint.

             ///

            ///
Page 2 -   COLUMBIA COUNTY DEFENDANTS’                                         KRAEMER & LEWIS
                                                                                 Not a Partnership
           ANSWER AND AFFIRMATIVE                                 Employees of CIS (Citycounty Insurance Services)
           DEFENSES TO PLAINTIFF’S                                                 P.O. Box 1469
                                                                              Lake Oswego, OR 97035
           COMPLAINT                                                         Telephone: (503) 763-3875
                                                                             Facsimile: (503) 763-3901
                Case 3:20-cv-01154-HZ           Document 26        Filed 02/09/21        Page 3 of 6




                                                         5.

             Admit that the Fair Board approved rules and regulations prohibiting firearms and weapons

     on fairground property during the Columbia County Fair; that those rules and regulations were in

     effect during the 2018 Columbia County Fair; and that they were publicly posted on signs at the

     fairgrounds.

                                                         6.

             Admit that on or before July 19, 2018, plaintiff was seen by defendant TCB security officers

     carrying a firearm while attending the Columbia County Fair on the fairground property in violation

     of the fairground rules and regulations; that they reported her to defendant Guess; that defendant

     Guess and plaintiff had a conversation wherein defendant Guess explained to plaintiff the

     fairground rules prohibiting carrying of weapons on fairground property during the Columbia

     County Fair; that he asked her to take her weapon out of the fairgrounds and lock it in her car; and

     that plaintiff agreed to do so.

                                                         7.

             Admit that on or about July 21, 2018, at approximately 9:00 p.m., defendant TCB security

     officers again observed plaintiff carrying a semi automatic handgun on her hip in violation of the

     fairground rules and regulations; and those security officers explained to plaintiff she was not

     allowed to carry her weapon during the Columbia County Fair; and that in response plaintiff began
     aggressively arguing with them.

                                                         8.

             Admit TCB security officers ceased contact with plaintiff and contacted Columbia County

     Sheriff's Office deputies who were at the fairgrounds; and that Columbia County Sheriff's Office

     deputies, defendants McQuiddy and Peabody, made contact with plaintiff.

                                                         9.

             Admit defendant Peabody confirmed with plaintiff that she had a firearm which was now

     concealed and asked plaintiff for her concealed weapon permit; that plaintiff provided a concealed

     weapon permit; that defendant Peabody then contacted defendant Pixley who confirmed there were
Page 3 - COLUMBIA COUNTY DEFENDANTS’                                        KRAEMER & LEWIS
                                                                              Not a Partnership
         ANSWER AND AFFIRMATIVE                                Employees of CIS (Citycounty Insurance Services)
         DEFENSES TO PLAINTIFF’S                                                P.O. Box 1469
                                                                           Lake Oswego, OR 97035
         COMPLAINT                                                        Telephone: (503) 763-3875
                                                                                Facsimile: (503) 763-3901
                 Case 3:20-cv-01154-HZ        Document 26        Filed 02/09/21          Page 4 of 6




     no firearms allowed at the Columbia County Fair per the fairground rules; and that plaintiff could be

     given the option of locking her weapon in her vehicle and returning to the fairgrounds or leaving the

     fairgrounds.

                                                        10.

             Admit defendant Peabody explained to plaintiff that firearms were not allowed at the

     Columbia County Fair per the fairground rules; that she could either return to her vehicle and secure

     the weapon and return to the fair, or leave the fair; and that plaintiff continued to be argumentative

     and refused to secure her weapon in her vehicle.

                                                        11.

             Admit that plaintiff was escorted into the fair rodeo grounds so she could gather her

     backpack and tell her family; that she was warned if she continued to be raise her voice, she would

     be committing disorderly conduct; that she was then escorted to the main gate; and that during the

     entire time plaintiff continued to loudly argue with the deputies and call attention to herself and the

     deputies.

                                                        12.

             Admit that at the main gate plaintiff was again repeatedly told that she could secure her

     weapon in her vehicle and return to fair, but would not be allowed back inside with her weapon; that

     plaintiff remained loud and argumentative at the gate in public calling attention to herself and the
     deputies; and that defendant Peabody told her she could bring the matter up with the County Board

     of Commissioners or the Fair Board, but that she could not come back into the fair with her weapon

     that night.

                                                        13.

             Admit that at the fairground gate, defendant Guess also attempted to have a conversation

     with plaintiff and explain the fairground rules to her, but that plaintiff remained loudly

     argumentative. Further admit that plaintiff and defendant Guess are neighbors to one another.

             ///

            ///
Page 4 -   COLUMBIA COUNTY DEFENDANTS’                                           KRAEMER & LEWIS
                                                                                   Not a Partnership
           ANSWER AND AFFIRMATIVE                                   Employees of CIS (Citycounty Insurance Services)
           DEFENSES TO PLAINTIFF’S                                                   P.O. Box 1469
                                                                                Lake Oswego, OR 97035
           COMPLAINT                                                           Telephone: (503) 763-3875
                                                                               Facsimile: (503) 763-3901
               Case 3:20-cv-01154-HZ             Document 26       Filed 02/09/21          Page 5 of 6




                                                           14.

             Admit that on or about July 22, 2018 at approximately 9:30 a.m., plaintiff returned to the

     main gate of the Columbia County Fairgrounds; that she publicly and aggressively confronted

     defendant TCB security officers about the fairground rules; and that she demanded to see their

     DPSST Private Security Certification Cards.

                                                           15.

             Admit that plaintiff complained to the Columbia County Sheriff; that on or about July 24,

     2018, the Columbia County Sheriff wrote plaintiff a letter explaining and apologizing; and that

     letter speaks for itself. Deny that a copy of the letter is attached as Exhibit A to plaintiff’s

     Complaint.

                                                           16.

             Except as expressly admitted above, Columbia County Defendants deny each and every

     remaining allegation of plaintiff’s Complaint, either because they are untrue, or because they are

     opinions or conclusions rather than allegations of fact, or because they lack sufficient information or

     belief as to their accuracy at this time.

             FOR A FURTHER ANSWER AND BY WAY OF FIRST AFFIRMATIVE DEFENSE,

     Columbia County Defendants allege:

                                                           17.
             Plaintiff fails to state claims for relief.

             FOR A FURTHER ANSWER AND BY WAY OF SECOND AFFIRMATIVE DEFENSE,

     Columbia County Defendants allege:

                                                           18.

             Defendants Guess, Peabody, McQuiddy and Pixley are entitled to qualified immunity.

             FOR A FURTHER ANSWER AND BY WAY OF THIRD AFFIRMATIVE DEFENSE,

     Columbia County Defendants allege:

                                                           19.

            Plaintiff failed to mitigate her damages.
Page 5 -   COLUMBIA COUNTY DEFENDANTS’                                             KRAEMER & LEWIS
                                                                                     Not a Partnership
           ANSWER AND AFFIRMATIVE                                     Employees of CIS (Citycounty Insurance Services)
           DEFENSES TO PLAINTIFF’S                                                     P.O. Box 1469
                                                                                  Lake Oswego, OR 97035
           COMPLAINT                                                             Telephone: (503) 763-3875
                                                                                 Facsimile: (503) 763-3901
               Case 3:20-cv-01154-HZ          Document 26       Filed 02/09/21          Page 6 of 6




            FOR A FURTHER ANSWER AND BY WAY OF FOURTH AFFIRMATIVE DEFENSE,

     Columbia County Defendants allege:

                                                      20.

            Plaintiff’s state law claims are subject to the terms, conditions, limitations, and immunities,

     including damage limitations and party limitations, as set forth in the Oregon Tort Claims Act.

            FOR A FURTHER ANSWER AND BY WAY OF FIFTH AFFIRMATIVE DEFENSE,

     Columbia County Defendants allege:

                                                      21.

            Columbia County Defendants’ actions toward plaintiff were based on legitimate, objectively

     reasonable, non-retaliatory, and non-discriminatory reasons and motives and were not based on any

     improper motive or improper purpose.

            WHEREFORE, having fully answered plaintiff’s Complaint, Columbia County Defendants

     pray for dismissal of plaintiff’s claims with prejudice, entry of judgment in their favor, and an award

     of their costs, disbursements and reasonable attorney fees incurred herein.

            Columbia County Defendants demand trial by jury.

            DATED this 9th day of February 2021.


                                                            KRAEMER & LEWIS

                                                   By:      s/ David C. Lewis
                                                            David C. Lewis, OSB No. 953348
                                                            Lauren E. Nweze, OSB No. 145218
                                                            Of Attorneys for Defendants




Page 6 -   COLUMBIA COUNTY DEFENDANTS’                                          KRAEMER & LEWIS
                                                                                  Not a Partnership
           ANSWER AND AFFIRMATIVE                                  Employees of CIS (Citycounty Insurance Services)
           DEFENSES TO PLAINTIFF’S                                                  P.O. Box 1469
                                                                               Lake Oswego, OR 97035
           COMPLAINT                                                          Telephone: (503) 763-3875
                                                                              Facsimile: (503) 763-3901
